Citation Nr: 1825310	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for depression associated with chronic mechanical low back pain. 

2.  Entitlement to service connection for numbness of the left lower extremity, to include as secondary to service-connected chronic mechanical low back pain.  

3.  Entitlement to service connection for numbness of the right lower extremity, to include as secondary to service-connected chronic mechanical low back pain.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his mother-in-law


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran moved to Oklahoma while his claims were being adjudicated, and subsequently, jurisdiction has been moved to Muskogee, Oklahoma.   

The Veteran testified before the undersigned Veterans Law Judge during a January 2018 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 



REMAND

Based on a review of the current record on file for the Veteran, the Board finds that further development is necessary because the evidence relevant to his claims is likely to be incomplete. 

Here, the Veteran's medical records furnished by SSA contain a June 2011 progress note by a private provider, Dr. L. Ryan, in which the Veteran was assessed with bilateral "lumbosacral radiculitis NOS."  Moreover, the progress note reveals that he was given medications to treat this condition and he was referred to a pain specialist, Dr. Ratcliffe.  The records to follow this progress note indicate that the doctor was at Northwest Medical Center in Phoenix Arizona, and the Veteran seems to have obtained further treatment for his condition at the facility. Also, during the January 2018 Board hearing, the Veteran stated that he had physical therapy in Phoenix for his back and leg conditions.  However, the Veteran's claims file does not include records from those medical professionals or any documentation that the AOJ made an attempt to obtain records from them.  More recent VA treatment records reveal complaints of some left lower extremity pathology.

Moreover, when the Veteran was evaluated at a VA mental health clinic in November 2011, he reported that he was under care of "Magellan" as well as above-mentioned Dr. Ryan and Dr. Ratcliffe.  In a January 2012 VA examination, it is noted that the Veteran declined treatment through VA as he was receiving treatment through Magellan for his psychiatric condition.  However, the Veteran's claims file does not contain record from this facility or indicate that the AOJ made an effort to obtain records from this facility either.  

In addition, the Veteran's testimony during the January 2018 Board hearing indicates that his psychiatric condition has deteriorated in recent years.  At the hearing, the Veteran stated that he has outburst of anger.  His spouse added that they sometimes had to cancel plans due to his anger outburst.  Moreover, he mentioned he often got frustrated when interacting with family members or his counselor and he felt isolated.  The most recent VA examination in January 2012 indicates that the Veteran was in contact with his friends when he lived in Arizona and he described his mood as "laid back."  As there is a suggestion that the Veteran's symptoms have gotten worse in recent years since the last VA examination, the Veteran should be awarded a new examination.  

Service connection for numbness in the lower extremities has essentially been denied on the basis that it was not clinically confirmed.  As noted above, as to at least the left lower extremity there have been more recent complaints that need to be evaluated to determine if there is neurological impairment secondary to the service connected back pathology.

Lastly, the development requested in connection with the other claims on this appeal could have bearing on whether an award of TDIU is proper.  Hence, this issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran, to include Dr. Ryan at Northwest Medical Center, Dr. Ratcliffe, the pain specialist, physical therapist in Phoenix, and Magellan.  The Veteran's assistance in identifying and obtaining the records should be requested as indicated.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain records would be futile.  

2. Thereafter schedule the Veteran for a VA psychiatric examination to ascertain the current severity of the Veteran's psychiatric condition.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After medical records have been obtained, but whether or not records are obtained, the AOJ should arrange for a new examination or addendum opinion for service connection for the Veteran's numbness in bilateral lower extremities must be obtained.  If needed, all indicated tests should be accomplished and all findings reported in detail.  It should specifically be determined if there are abnormal neurological findings as to either lower extremity, and if so, whether they are related to the service connected back disorder.  If no pertinent pathology is found, that too should be set out.

4. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




